 



Q Lotus Holdings, Inc.

A Financial Services Company  [image_005.jpg]  Chicago, IL 60654

(312) 379-1800 

 

 







 

 

 

From:Marckensie Theresias

475 Brickell Ave #3713

Miami, FL 33131

 

To:Q Lotus Holdings, Inc.

520 N Kingsbury St, Unit 1810

Chicago, IL 60654

Attn:Gary Rosenberg

 

 

Re:Resignation

 

 

Dear Mr. Rosenberg,

 

Please accept this formal letter as my official notice to resign my positions as
Chairman and a member of the Board of Directors of Q Lotus Holdings, Inc.

 

Please accept this resignation effective as of this 17th day of December, 2012.

 

I am resigning for personal reasons and remain committed to the company, and
stand ready to help if called upon.

 

Sincerely,

 

/S/ Marckensie Theresias

Marckensie Theresias

 



 

